UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended September 30, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite Raleigh, North Carolina (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of November7, 2008 there were11,227,085 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended September 30, 2008 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2008 and December 31, September 30, 2008 December 31, 2007 (Dollars in thousands) (Unaudited) Assets Cash and due from banks: Interest earning $ 6,245 $ 7,815 Noninterest earning 29,255 32,347 Federal funds sold and short term investments 23 10 Total cash and cash equivalents 35,523 40,172 Investment securities– available for sale, at fair value 238,963 249,094 Investment securities– held to maturity, at amortized cost 5,347 10,022 Loans– net of unearned income and deferred fees 1,194,149 1,095,107 Allowance for loan losses (14,017 ) (13,571 ) Net loans 1,180,132 1,081,536 Premises and equipment, net 20,701 23,863 Bank-owned life insurance 22,215 21,589 Goodwill and deposit premium, net 62,575 63,345 Deferred income tax 7,396 5,829 Accrued interest receivable 6,683 7,789 Other assets 14,867 14,364 Total assets $ 1,594,402 $ 1,517,603 Liabilities Deposits: Demand, noninterest bearing $ 109,056 $ 114,780 Savings and interest bearing checking 176,396 151,698 Money market deposit accounts 198,391 229,560 Time deposits less than $100,000 463,498 370,416 Time deposits $100,000 and greater 250,380 232,244 Total deposits 1,197,721 1,098,698 Repurchase agreements and federal funds purchased 22,290 45,295 Borrowings 164,000 163,347 Subordinated debentures 30,930 30,930 Other liabilities 12,940 15,033 Total liabilities 1,427,881 1,353,303 Commitments and contingencies Shareholders’ Equity Common stock, no par value; 20,000,000 shares authorized; 11,227,085 and 11,169,777 shares issued and outstanding as of September 30, 2008 and December 31, 2007, respectively 136,771 136,154 Retained earnings 31,682 27,985 Accumulated other comprehensive (loss) income (1,932 ) 161 Total shareholders’ equity 166,521 164,300 Total liabilities and shareholders’ equity $ 1,594,402 $ 1,517,603 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
